Citation Nr: 1644994	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from July 1943 to September 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in part, granted service connection for PTSD; and assigned an initial 50 percent disability rating, effective November 2, 2009.  He appealed the August 2010 rating for an increase of the PTSD rating.  

In August 2011, the Veteran presented testimony relevant to the appeal at a hearing before a Decision Review Officer (DRO) held at the RO.  A transcript of that DRO hearing is associated with the record.  

By rating decision of March 2014, the rating of 50 percent for PTSD was increased to 70 percent, effective October 30, 2009.  

In an April 2015 Board decision, the Board denied an initial rating in excess of 70 percent for PTSD.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2016 Single Judge Memorandum decision of the Court, the Court set aside the Board's April 2015 Board decision and remanded that decision for further proceedings consistent with the Memorandum decision, which was to consider the issue of entitlement to a TDIU as "part and parcel" of the initial increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In June 2016, the Veteran revoked his power of attorney (POA) with Disabled American Veterans (DAV) and appointed Robert V. Chisholm, Attorney, as his attorney in the above stated matter.  


FINDINGS OF FACT

1.  The Veteran's PTSD has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name or other symptoms which approximate total occupational and social impairment.  

2.  The Veteran completed a bachelor's degree (BS) in finance and English, and had work experience in sales.  He has not sought nor has he maintained employment since approximately 1995.  

3.  Throughout the course of the appeal, the Veteran's service-connected PTSD, alone, is not of such severity to preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.343, 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by letters dated in November 2009 and May 2014.  The VCAA letters informed the Veteran of the evidence and information needed to substantiate a claim for service connection and TDIU and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it would obtain any records held by any federal agency.  The letters also informed the Veteran that, on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, each of the 2009 letters explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.  

As to the claim for an initial rating in excess of 70 percent for PTSD, the Veteran's appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2009 as described above.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

VA has a duty to assist in the development of the claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the present case, private treatment records, VA treatment records, and the statements of the Veteran and others have been obtained and associated with the claims file.  

Further, the Veteran was provided an opportunity to set forth his contentions at a 2011 DRO hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO DRO or Veteran's Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the DRO identified the issues on appeal.  The Veteran's employment history was discussed.  There was also discussion with respect to how the Veteran felt his service-connected disability affected his ability to work.  The DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

It was also reported that the Veteran filed for Social Security Administration (SSA) disability in connection with his unemployability.  The Court held in Tetro v. Gober, 14 Vet. App. 110 (2000) that VA has a duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  However, the record shows that the Veteran did not claim SSA disability benefits,  He did not want to file a claim for those benefits because he was qualified for SSA benefits as a result of age.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duties to notify and assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the Court as "staged" ratings.  Id. at 126.  

DC 9411, PTSD

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. - 70 percent

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).

It is contended that an initial rating in excess of 70 percent is warranted for service-connected PTSD.  The Veteran reported during his August 2011 DRO hearing that he experienced increased irritability, anger, sleep disturbance, occasional panic attacks, and anxiety.  

Private records dated in 2009 and 2011 reflect treatment for PTSD.  Symptoms included paranoia, agitation, hypervigilance, sleep impairment, and social withdrawal.  

In a September 2011 statement, the Veteran's wife stated that his behavior was erratic, which caused her pain and stress.  He was depressed, angry, and self-destructive.  

VA treatment records dated from 2009 through early 2014 are of record.  These documents also show treatment for PTSD.  When examined by VA in June 2010, the Veteran had tense psychomotor activity.  His affect was constricted and blunted. His mood was anxious and depressed, and he reported sleep impairment.  There were no hallucinations, no panic attacks, and no homicidal or suicidal thoughts.  He had fair impulse control and exhibited no episodes of violence.  He was on no medication and received individual psychotherapy.  He was assigned a GAF score of 60.  The examiner noted that the Veteran was able to handle his own financial affairs.  He noted that he retired in 1992 because he was eligible to do so.  He reported he had some good friends, fewer today.  He described angry outbursts and hitting walls.  He reported he tends to be more easily irritated and is emotionally distant from others.  PTSD was diagnosed.  The examiner also specifically noted that while there were insufficiencies in family relations, work, mood or school, (e.g., problems with attention, concentration, and hyper distractibility), the Veteran was not unemployable as a result of his PTSD symptoms.  

Virtual VA records dated in 2011 and 2012, reflect continued treatment for various conditions, to include his psychiatric complaints.  It was noted in February 2011, that his chronic medical conditions were stable.  

Upon additional VA examination in December 2013, the Veteran reported that he had a few friends and lived in a condominium with his wife.  He had grown children and many grandchildren.  He had a close relationship with his wife but said that he became easily agitated.  He avoided going out in social situations.  His wife had left home on several occasions due to his alcohol abuse.  

The examiner reviewed the claims file.  It was noted that a differentiation between the Veteran's symptoms of PTSD and alcohol abuse could not be made.  It was also noted that the Veteran had retired in 1992.  He showed occupational and social impairment with reduced reliability and productivity.  He had symptoms of depression, anxiety, chronic sleep impairment, mild memory loss (e.g., forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  This included work or a work-like setting.  There was no suicidal intent.  He was capable of managing his financial affairs.  The examiner specifically noted that there was no total occupational and social impairment.  

Virtual VA records also include a May 2014 VA PTSD review examination.  The claims file was reviewed by the examiner.  The Veteran's level of occupational and social impairment with regards to all mental diagnoses was described as occupational and social impairment with deficiencies in most areas, such as work school, family, relations, judgment, thinking and/or mood.  He lived in a condo with his wife in Palm Springs and they had a good marriage.  He enjoyed reading and watching sports.  Before retirement, he had worked in the packaging business for over 45 years.  He reported that he had retired in 1995 (correcting the date he provided at his December 2013 examination).  He continued to remain retired.  He had worked in the packaging business for over 45 years.  His current symptoms included anxiety, occasional nightmares, intrusive memories, irritability, anger, and mild depression.  He had avoidance behavior and persistent negative emotional state (fear and horror) and markedly diminished interest or participation in significant activities.  His symptoms included mild memory loss.  It was opined by the examiner that the Veteran was able to handle his financial affairs.  There had been no significant changes since his previous examination.  His current GAF score was 50.

The only question before the Board in evaluating the severity of the Veteran's disability is whether his PTSD is so severe as to cause total occupational and social impairment warranting a 100 percent schedular rating.  

 After review of the evidence of record, the Board finds that the Veteran's psychiatric symptomatology does not manifest in total occupational and social impairment.  As noted above, the only psychiatric symptom listed under a total rating that he shows is some memory impairment.  VA examiners in 2010, 2013, and 2014 have opined that the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  His GAF score of 60 in 2010 reflects moderate symptoms, to include moderate difficulty in social, occupational, or school functioning.  His May 2014 VA examination reflected a GAF score of 50, indicative of serious symptoms, showing suicidal ideation, obsessional rituals, no friends, or inability to keep a job.  

As clearly demonstrated by the evidence above, to include the Veteran's statements and testimony, the record does not demonstrate that the Veteran meets the criteria for a 100 percent disability rating.  While the Board is certainly aware that the criteria listed in 38 C.F.R. § 4.130 (2015) are not exhaustive, the Veteran fails to meet the vast majority of the level of severity of the symptoms under the 100 percent rating, nor does he demonstrate symptoms which approximate total occupational and social impairment.  Specifically, at no time did he demonstrate gross impairment in thought process or communication.  There was no finding of inappropriate behavior or hallucinations.  Similarly, there is no evidence of record to establish that he has ever demonstrated grossly inappropriate behavior or was in persistent danger or hurting himself or others.  He is clearly able to perform activities of daily living and gets along with his wife and his few friends.  He enjoys reading and watching sporting events.  Such activities refute a finding that the Veteran is totally socially and occupationally impaired.  

Though the Veteran has endorsed some memory loss, this was considered to be mild at recent examinations.  There is no evidence of the Veteran's memory being so deficient that he does not remember his own name or those of his relatives, including his wife and children.  In viewing the totality of the evidence, he is clearly not entitled to a 100 percent disability evaluation for his psychiatric disability.  In not granting a 100 percent schedular rating for his psychiatric disability, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, however, while productive of impairment, are not so severe that he can be said to be totally impaired.  As discussed above, while he may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social and occupational impairment.  As such, a 100 percent disability rating may not be assigned.  See 38 C.F.R. § 4.130 (2015).  

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of such symptoms.  Essentially, he has reported anxiety, depression, memory problems, and difficulty in relationships, and has been found to have mild deficits in memory and concentration.  All of these symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability as severe as presenting a danger to oneself or others, memory problems to the extent of not knowing one's own name, and disorientation as to time and place. Those levels of disability are greater than what the Veteran has shown throughout the appeal, but a higher evaluation is available and may be assigned for greater impairment.  For these reasons, the Board declines to remand this matter for referral for extraschedular considerations.  

The weight of the credible evidence establishes that the Veteran's psychiatric symptoms do not more closely approximate the criteria for a higher rating.  
See 38 C.F.R. § 4.7 (2014).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disability has been more than 70 percent disabling, and thus higher "staged ratings" are not warranted.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD meets or approximates the criteria for a 100 percent disability evaluation.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2015).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran has only one service-connected disability which is PTSD, and which is rated as 70 percent disabling, since October 2009.  His present combined rating throughout the appeal period is 70 percent.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005 ) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

The Veteran underwent VA examinations in June 2010, December 2013, and May 2014.  He indicated in June 2010, that he was retired due to eligibility due to age.  He stated that he rides a stationary bicycle, goes to the pool and swims daily, goes to the gym, reads, and watches television.  In December 2013, he reported that he lived with his wife in a condominium, and had a good relationship with her.  He had children and many grandchildren.  He indicated that he had no admonishments when he worked .  He had symptoms of chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances, including work or a worklike setting.  In May 2014, the examiner stated that his symptoms were essentially the same as the last 6 months.  He indicated that he was able to handle his current benefit payments and his monthly expenses.  He was able to pay his bills on time .  He stated that his wife handles the personal finances and he keeps track of them.  

It is important to note that the Veteran was in receipt of his SSA retirement benefits, based on eligibility to obtain the benefits, not due to disability.  

In November 2015, the Veteran's private physician submitted a statement, which indicated, in pertinent part, that he had been the Veteran's physician since October 2009.  It was the physician's opinion that the Veteran was unemployable, but he provided no rationale for the opinion.  

The Veteran underwent an employability evaluation in August 2016.  At the time of the evaluation, the Veteran was unemployed, since 1994.  He prepared an affidavit in July 2016, stating that he was let go from his employment because he too often clashed with others.  He continued to have anger issues and had thrown objects at home.  There were times when he isolated himself, staying in his room by himself.  He had nightmares and usually got only 5 hours of sleep per night.  When asked if he could return to work in sales, if he had no physical problems, he contended he could not be a reliable worker nor could he perform adequately.  He no longer liked being around people and could no longer see himself working with supervisors, co-workers, or customers without conflict arising due to his issues with irritability.  He asserted he had difficulty starting and completing projects, problems with concentration and hypervigilance with his PTSD.  He stated he would not be able to plan, set goals, or initiate and maintain activities to complete goals.  He would not trust himself to travel by air or by car to distant locations.  Of great significance to him, he had lost the interest and desire to leave his home, engage in outside activities, and achieve goals due to his service-connected PTSD.   

In September 2016, the Veteran submitted a Veteran's Application for Increased Compensation Based on Individual Unemployability (VA 21-8940).  He stated that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  He related that his disability affected his full-time employment in 1989 and he became too disabled to work in January 1995.  He was previously employed in packaging sales.  He indicated that he had an education level of 4 years of college, attaining a BS degree in finance and English.  He stated that he had no education or training since he became too disabled to work.  He worked in sales with a company that was bought out by Rand-Whitney LLC and when the merger occurred, he was asked to quit due to his unsteady behavior.  He stated he did not want to resign.  

Any consideration as to whether a veteran is unemployable is a subjective one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for a service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Turning to the facts in the instant case, the Veteran is service connected for PTSD, 70 percent disabling, effective October 2009.  The rating of the Veteran's service-connected PTSD has met the schedular criteria for a TDIU throughout the period on appeal.  38 C.F.R. § 4.16(a) (2015).  The Board must now consider whether the evidence reflects that the Veteran's service-connected PTSD renders him unemployable.   

The Veteran has completed four years of college, obtaining a bachelor's degree in finance and English.  The evidence indicates that the Veteran worked for more than 35 years in sales in the packaging industry.  After his most recent employer was bought out by another employer, he was encouraged by the most recent employer to quit, according to the Veteran, because of his unsteady behavior.  

Although the Veteran stated that he did not want to retire, he also stated that he had not undergone any education or training since he became too disabled to work.  He related he had not been admonished at any time during his employment.  He exercised, went to the pool, rode a stationary bicycle on a daily basis, and read books, and watched television.  Most importantly, the Veteran indicated that he was able to manage his finances.

He also indicated that he expressed anger by throwing objects and displaying angry outbursts.  He did express that he clashed with others, preferred to be isolated, and did not have many friends.  

Upon consideration of this evidence, the Board finds that the Veteran's service-connected PTSD resulted in symptoms such as anger, nightmares, and self-destructive behavior.  He also had mild memory loss.  The severity of these symptoms does not preclude the Veteran from obtaining either sedentary or active employment consistent with his educational experience and work history.  Although his entire career was apparently involved in sales, he has a college education and there is no evidence that he is unable to perform employment other than in sales.  His background is in finance and English.  He is shown to have advanced education and other training in sales which indicates he is intellectually capable as well as physically capable of employment.  He most likely is able to work at a job wherein he is not required to work with others on a significant basis and does not have to relate with others.  Although he has mild memory loss, he still expresses his ability to read on a daily basis and is thoroughly involved in exercise.  Moreover, he has not indicated that he is precluded from physical and sedentary employment.  In sum, the Board finds that the Veteran is not unemployable due solely to his service-connected PTSD alone.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


